—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered July 1, 1999, convicting defendant, after a jury trial, of assault in the first degree, and sentencing her to a term of 5 to 10 years, unanimously affirmed.
*295The verdict was based on legally sufficient evidence. Defendant’s accessorial liability could be readily inferred from her words and actions during the incident, including her exhortation of a codefendant to injure the victim (see, People v Moore, 172 AD2d 855, lv denied 78 NY2d 970). Moreover, the evidence warranted an inference that defendant orchestrated the incident in retaliation for a prior altercation and enlisted the aid of persons having no other motive to attack the complainant.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Nardelli, Tom and Mazzarelli, JJ.